          Case 6:18-mj-00236-MK           Document 36            Filed 04/30/19   Page 1 of 1




1    Lisa J. Ludwig, OSB #953387
     Attorney at Law
2    333 SW Taylor St., Suite 300
     Portland, Oregon 97204
3    Tel: (503) 223-5570
     Lisa@L2R2Law.com
4
     Of Attorneys for Defendant Todd Michael Giffen
5
                                IN THE UNITED STATES DISTRICT COURT
6                                    FOR THE DISTRICT OF OREGON

7
     UNITED STATES OF AMERICA,                             )
8                                                          )   No. 6:18-MJ-236-MK
             Plaintiff,                                    )
9                                                          )
             vs.                                           )   MOTION TO WITHDRAW
10                                                         )   AS COUNSEL
     TODD MICHAEL GIFFEN,                                  )   FOR DEFENDANT
11                                                         )
             Defendant.                                    )
12                                                         )

13
            COMES NOW attorney Lisa J. Ludwig, counsel for Defendant in the above-
14
     captioned case, and moves the Court for an order removing counsel Lisa Ludwig as attorney
15
     of record in this matter for the reasons set forth in the attached declaration.
16
            RESPECTFULLY SUBMITTED this 30th day of April 2019.
17
                                                      /s/ Lisa J. Ludwig
18                                                    Lisa J. Ludwig, OSB #953387
                                                      Attorney for Defendant Todd Michael Giffen
19

20

21

22

23   Page 1 - MOTION TO WITHDRAW

24                                          LUDWIG RUNSTEIN LLC
                                          333 SW Taylor Street, Suite 300
                                              PORTLAND, OR 97204
                                            Phone: 503-223-5570
